NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AMY COX,                                        No. 17-56752

                Plaintiff-Appellant,            D.C. No. 5:17-cv-01580-JGB-SP

 v.
                                                MEMORANDUM*
LB LENDING, LLC, a Nevada limited
liability company; MACOY CAPITAL
PARTNERS, INC., a California corporation,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Amy Cox appeals from the district court’s order denying her motion for a

preliminary injunction in her action alleging Truth in Lending Act and state law

claims. We have jurisdiction under 28 U.S.C. § 1292(a)(1). We review for an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion. Am. Hotel & Lodging Ass’n v. City of Los Angeles, 834 F.3d
958, 962 (9th Cir. 2016). We affirm.

      The district court did not abuse its discretion by denying Cox’s motion for a

preliminary injunction because Cox failed to establish that she is likely to succeed

on the merits. See Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008) (setting

forth factors for issuance of a preliminary injunction); see also 15 U.S.C. §

1603(1); 12 C.F.R. § 226.3(a)(1) (loans made for business or commercial purposes

are exempt from the provisions of TILA); Garcia v. Google, Inc., 786 F.3d 733,

740 (9th Cir. 2015) (where a plaintiff fails to show that she is likely to succeed on

the merits, the court need not consider the remaining three Winter factors).

      We reject as unsupported by the record Cox’s contention that the district

court applied the heightened standard for a mandatory injunction.

      We do not consider issues raised or evidence introduced for the first time on

appeal. See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents

or facts not presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           2                                     17-56752